Exhibit 10.1
THIRD AMENDMENT TO LEASE
This THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
July 27, 2010 (“Effective Date”) by and between Landlord (as defined in
Exhibit A attached hereto), as successor in interest to HECOP III, LLC, with an
address c/o Direct Invest, LLC, 10 City Square, 2nd Floor, Charlestown, MA
02129, Attention: William F. Rand, III and PENNICHUCK WATER WORKS, INC., a New
Hampshire corporation, with an address of 25 Manchester Street, Merrimack, NH
03054 (“Tenant”).
RECITALS:
A. Landlord’s predecessor-in-interest and Tenant entered into that certain
Indenture of Lease dated as of April 23, 2004, as amended by that certain
Amendment to Lease dated March 17, 2006 and by that certain Second Lease
Amendment dated May 6, 2008 (as so amended, the “Original Lease”), whereby
Tenant leased from Landlord and Landlord leased to Tenant the premises comprised
of approximately 19,465 rentable square feet (the “Premises”) on the third floor
of the building located at 25 Manchester Street, Merrimack, New Hampshire 03054
(the “Building”).
B. Landlord and Tenant wish to amend the Original Lease to (i) amend the Term of
the Original Lease; and (ii) amend certain other provisions of the Original
Lease.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby mutually acknowledged, Landlord and Tenant agree as follows:
1. Recitals; Capitalized Terms. All of the foregoing recitals are true and
correct. Unless otherwise defined herein, all capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Original Lease, and
all references to the “Lease” or “the Lease” or “herein” or “hereunder” or
similar terms or to any section thereof shall mean the Original Lease, or such
section thereof, as amended by this Amendment.
2. Term. The Term of the Original Lease is hereby amended to expire on July 31,
2013 (“Expiration Date”), unless sooner terminated in accordance with the terms
and conditions of the Lease. Sections 3 and 4 of the Second Lease Amendment
dated May 6, 2008 are hereby deleted and of no further force or effect.
3. Base Rent. Effective as of August 1, 2010, the Base Rent under the Lease
shall be equal to $291,975.00 per annum, payable in monthly installments of
$24,331.25 at the time and in the manner required under the Original Lease.

 

1



--------------------------------------------------------------------------------



 



4. Tenant Improvement Allowance. If during the Term of the Lease, Tenant
performs alterations to the Premises, Landlord shall reimburse Tenant for the
hard and soft cost of the construction, labor, material, hardware, and equipment
utilized and installed into the Premises in connection with such alterations up
to a maximum amount of $68,127.50 (the “Alteration Allowance”). Landlord shall
make payments to Tenant from the Alteration Allowance within thirty (30) days of
receipt of Tenant’s written notice accompanied by paid receipts and such other
documentation as Landlord may reasonably request (a “Payment Request Notice”),
including, without limitation copies of partial lien waivers or final lien
waivers. Notwithstanding the foregoing, Landlord is not required to make any
payment from the Alteration Allowance: (i) at any time that Tenant is in default
pursuant to the Lease, or (ii) in respect of any Payment Request Notice received
after December 31, 2011, and Tenant hereby waives any entitlement to any
remaining portion of the Alteration Allowance after such date. This provision
amends, supersedes and replaces any provisions in the Original Lease on the same
topic.
5. Electricity. There are four (4) meters supplied by the electric utility
provider for the Building that, in the aggregate, measure all of the electricity
used and consumed by Tenant in Tenants “usable area” within the Premises
(“Tenant’s Electricity Usage”). For Tenant’s Electricity Usage from and after
August 1, 2010 through the end of the Term of the Lease, Tenant shall pay the
charges for Tenant’s Electricity Usage directly to the electric utility provider
on or before the date such charges are due. Separately, Landlord agrees to cause
the electricity supplied to the portion of the Building occupied by Intel
Corporation to be measured by other separate meter(s) so that Intel Corporation
may pay for such measured electricity usage directly to the electric utility
provider.
6. Option to Extend.
(a) Provided that, at the time of such exercise, (i) the Lease is in full force
and effect, and (ii) no Event of Default shall have occurred and be continuing
(either at the time of exercise or at the commencement of the Extended Term),
and (iii) Tenant shall be in occupancy of the entire Premises for the conduct of
its business and shall not have assigned the Lease or sublet the Premises (any
of which conditions described in clauses (i), (ii), and (iii) may be waived by
Landlord at any time in Landlord’s sole discretion), Tenant shall have the right
and option to extend the Term of the Lease for one (1) extended term (the
“Extended Term”) of three (3) years by giving written notice to Landlord not
later than twelve (12) months and not sooner than fourteen (14) months prior to
the expiration date of the Term. The effect of the giving of such notice of
extension by Tenant shall be to automatically extend the Term of the Lease for
the Extended Term, and no instrument of renewal or extension need be executed.
In the event that Tenant fails timely to give such notice to Landlord, the Lease
shall automatically terminate at the end of the original Term and Tenant shall
have no further option to extend the Term of the Lease. The Extended Term shall
commence on the day immediately succeeding the expiration date of the current
Term and shall end on the day immediately preceding the third (3rd) anniversary
of the first day of the Extended Term. The Extended Term shall be on all the
terms and conditions of the Lease, except: (x) during the Extended Term, Tenant
shall have no further option to extend the Term, (y) the Base Rent for the
Extended Term shall be the greater of (A) 95% of the Fair Market Rental Value of
the Premises as of the commencement of the Extended Term, taking into account
all relevant factors, determined pursuant to Section 6(b) below and (B) the Base
Rent in effect for the last year of the prior Term, and (z) Landlord shall not
be required to furnish any materials or perform any work to prepare the Premises
for Tenant’s occupancy during the Extended Term and Landlord shall not be
required to provide any work allowance or reimburse Tenant for any alterations
made or to be made by Tenant, or to grant Tenant any rent concession.

 

2



--------------------------------------------------------------------------------



 



(b) Promptly after receiving Tenant’s notice extending the Term of the Lease
pursuant to Section 6(a) above, Landlord shall provide Tenant with Landlord’s
good faith estimate of the Fair Market Rental Value (as defined in Section 6(c)
below) of the Premises for the upcoming Extended Term. If Tenant is unwilling to
accept Landlord’s estimate of the Fair Market Rental Value as set forth in
Landlord’s notice referred to above, then the parties shall negotiate in good
faith to reach agreement thereon within thirty (30) days after the delivery of
such notice by Landlord. If the parties are unable to reach agreement thereon
within thirty (30) days after the delivery of such notice by Landlord, then
either party may submit the determination of the Fair Market Rental Value of the
Premises to arbitration by giving notice to the other party naming the
initiating party’s arbitrator within ten (10) days after the expiration of such
thirty (30)-day period. Within fifteen (15) days after receiving a notice of
initiation of arbitration, the responding party shall appoint its own arbitrator
by notifying the initiating party of the responding party’s arbitrator. If the
second arbitrator shall not have been so appointed within such fifteen (15) day
period, the Fair Market Rental Value of the Premises shall be determined by the
initiating party’s arbitrator. If the second arbitrator shall have been so
appointed, the two arbitrators thus appointed shall, within fifteen (15) days
after the responding party’s notice of appointment of the second arbitrator,
appoint a third arbitrator. If the two initial arbitrators are unable timely to
agree on the third arbitrator, then either may, on behalf of both, request such
appointment by the nearest office of the American Arbitration Association. The
Fair Market Rental Value of the Premises for the Extended Term shall be
determined by the method commonly known as Baseball Arbitration, whereby
Landlord’s selected arbitrator and Tenant’s selected arbitrator shall each set
forth its respective determination of the Fair Market Rental Value of the
Premises, and the third arbitrator must select one or the other (it being
understood that the third arbitrator shall be expressly prohibited from
selecting a compromise figure). Landlord’s selected arbitrator and Tenant’s
selected arbitrator shall deliver their determinations of the Fair Market Rental
Value of the Premises to the third arbitrator within five (5) Business Days of
the appointment of the third arbitrator and the third arbitrator shall render
his or her decision within ten (10) days after receipt of both of the other two
determinations of the Fair Market Rental Value of the Premises. The third
arbitrator’s decision shall be binding on both Landlord and Tenant. All
arbitrators shall be commercial real estate brokers who are independent from the
parties and who have had at least ten (10) years experience leasing comparable
buildings in the Merrimack area. Each party shall pay the fees of its own
arbitrator, and the fees of the third arbitrator shall be shared equally by the
parties. If as of the commencement of the Extended Term the amount of the Base
Rent for the Extended Term has not been determined, Tenant shall pay the amount
determined by Landlord for the Premises and when the determination has actually
been made, an appropriate retroactive adjustment shall be made as of the
commencement of the Extended Term if necessary. In the event that such
determination shall result in an overpayment by Tenant of any Base Rent, such
overpayment shall be paid by Landlord to Tenant promptly after such
determination has been made, and if such determination shall result in an
underpayment by Tenant of any Basic Rent, Tenant shall pay any such amounts to
Landlord promptly following such determination.
(c) As used in the Lease, the term “Fair Market Rental Value” shall mean the
fixed rents that landlords of comparable buildings in the Merrimack area have
agreed to accept, and sophisticated nonaffiliated tenants of comparable
buildings have agreed to pay, in current arms-length, renewal transactions for
comparable space (in terms of condition, improvements, floor location, view and
floor height) of a comparable size for uses comparable to the Permitted Use, for
a term equal to the applicable Extended Term and taking into account all other
relevant factors.

 

3



--------------------------------------------------------------------------------



 



7. Operating Expenses. Effective as of the Effective Date of this Amendment,
Section 2.4, Schedule 1 and Exhibit D of the Indenture Of Lease, which is part
of the Original Lease, are hereby deleted and of no further force or effect.
Provided that Tenant shall have exercised its option to extend the Term for the
Extended Term, then, effective as of the first day of the Extended Term, which
shall be August 1, 2013, the following Section 2.4 shall be inserted and in full
force and effect:
2.4.1 Defined Terms.
Base Operating Expenses: shall mean the greater of $350,836.00 or the actual
Operating Expenses for the Building for the 2012 Operating Year, multiplied by a
fraction, the numerator of which is the rentable square feet of the Premises
(currently 19,465 square feet) and the denominator of which is the total
rentable square footage in the Building (currently 66,461 square feet).
Operating Expenses: Shall be as defined in Exhibit C to the Original Lease,
except as follows: (a) electricity charges shall be limited to consumption with
respect to common areas only, and (b) all of the wording after the first
sentence in the second to last paragraph on page C-2, together with the last
paragraph on page C-2, shall be deleted. Notwithstanding anything to the
contrary contained in the Original Lease, aggregate Controllable Operating
Expenses (as hereinafter defined) included within the Operating Expenses for
each Operating Year after the 2012 Operating Year shall not exceed an annual
five percent (5%) cumulative increase over the Controllable Operating Expenses
for the 2012 Operating Year. “Controllable Operating Expenses” shall mean those
Operating Expenses within Landlord’s control, exercising prudent business
practices, but shall exclude the following: (i) Taxes, (ii) insurance premiums;
(iii) costs incurred because of changes in applicable laws after the Effective
Date of this Lease; (iv) wages and benefits mandated by Laws or by union
contracts; (v) snow-plowing and expenses incurred as a result of acts of God;
(vi) increases in the cost of utilities; and, (vii) any Operating Expenses that
Landlord proves are not within its control despite exercising prudent business
judgment and competitive bidding practices. Management fees included in
Operating Expenses shall not exceed 3.5% of the gross revenue from the property.
Operating Year: shall mean each calendar year all or any part of which falls
within the Term.

 

4



--------------------------------------------------------------------------------



 



2.4.2 Tenant’s Payment of Operating Expenses. In the event that for any
Operating Year subsequent to the 2012 Operating Year, the Operating Expenses
allocable to the Premises on a per rentable square foot basis shall exceed the
Base Operating Expenses, Tenant shall pay to Landlord, as additional rent, the
entire amount of such excess, such amount to be apportioned for any portion of
an Operating Year in which this Lease ends. Estimated payments by Tenant on
account of Operating Expenses shall be made on the first day of each and every
calendar month during the Term of this Lease, in the fashion herein provided for
the payment of Base Rent, commencing on January 1, 2013. The monthly amount so
to be paid to Landlord shall be sufficient to provide Landlord by the end of
each Operating Year a sum equal to Tenant’s required payment, as reasonably
estimated by Landlord from time to time during each Operating Year, on account
of Operating Expenses for such Operating Year. After the end of each Operating
Year, Landlord shall submit to Tenant a reasonably detailed accounting of
Operating Expenses for such Operating Year, and Landlord shall certify to the
accuracy thereof. If estimated payments theretofore made for such Operating Year
by Tenant exceed Tenant’s required payment on account thereof for such Operating
Year according to such statement, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Operating
Expenses (or promptly refund such overpayment if the Term of this Lease has
ended and Tenant has no further obligation to Landlord). If the required
payments on account thereof for such Operating Year are greater than the
estimated payments (if any) theretofore made on account thereof for such
Operating Year, Tenant shall make payment to Landlord within thirty (30) days
after being so advised by Landlord, and the obligation to make such payment for
any period within the Extended Term shall survive expiration of the Extended
Term.
8. Parking. Notwithstanding anything to the contrary contained in the Original
Lease, throughout the Term of the Lease and the Extended Term of the Lease (if
applicable), Tenant shall have the right to use up to seventy-five (75) parking
spaces in the parking areas on the Lot on an unassigned, unreserved basis.
9. Mortgages. The last paragraph of Section 20 of the Indenture Lease and
Section 6 of the Second Lease Amendment, both of which are part of the Original
Lease, are hereby deleted and replaced with the following:
The subordination of the Lease to any future mortgage shall be conditioned upon
the delivery to Tenant of a “Subordination, Non-Disturbance and Attornment
Agreement” (“SNDA”) from such mortgagee, on such mortgagee’s standard SNDA form
which provides, inter alia, that so long as Tenant is not in default hereunder
(beyond any applicable notice and cure period) and attorns to such mortgagee or
any successor-in-title thereto in the event of a foreclosure or deed-in-lieu of
foreclosure, Tenant’s rights under this Lease, including its right of possession
of the Premises, shall not be disturbed. Landlord shall not be required to incur
any out-of-pocket expense in procuring any such SNDA. Tenant agrees to execute
such SNDA satisfying the foregoing requirements and return the same to Landlord
within ten (10) Business Days after Landlord’s written request therefor, and in
the event that Tenant shall fail to execute, acknowledge and return any such
SNDA within such ten (10) Business Day period, then this Lease shall be
subordinate to such future mortgage, and to all renewals, extensions,
modifications and replacements thereof, notwithstanding the fact that such
mortgagee and Tenant have not executed and exchanged such SNDA.

 

5



--------------------------------------------------------------------------------



 



10. Assignment and Subletting. Tenant shall have the right to assign the Lease
or sublease all or any portion of the Premises subject to and in accordance with
the terms and conditions of Section 11 of the Indenture of Lease, which is part
of the Original Lease, including, without limitation, the requirement to receive
Landlord’s consent, which shall not be unreasonably withheld or delayed.
11. Right of First Offer.
(a) Subject to the terms and conditions of this Section 11, before Landlord
leases any Available Space (as defined below) to any unrelated third party
during the Term and the Extended Term, if applicable, (together, the
“Availability Period”), Landlord will first offer such Available Space to Tenant
for lease by written notice to Tenant (“Landlord’s Offer Notice”) and Tenant
will have the right to lease the offered Available Space. As used in this
Section 11, “Available Space” shall mean and refer to office space in the
Building contiguous to the Premises on the third floor that Landlord reasonably
determines will be vacant and free of any possessory right now or hereafter
existing in favor of any third party during the Availability Period. Anything to
the contrary contained herein notwithstanding, Tenant’s right of first offer
hereunder is subordinate to (i) any right of offer, right of first refusal,
renewal right or similar right or option in favor of any third party existing as
of the date of this Amendment and (ii) Landlord’s right to renew or extend the
term of any lease to another tenant in occupancy of the Available Space, whether
or not pursuant to an option or right set forth in such other tenant’s lease.
(b) Landlord’s Offer Notice shall specify the location and size of the Available
Space, the Base Rent for the Available Space, the date that Landlord estimates
the Available Space will be deliverable to Tenant, the term of the Lease with
respect to the Available Space, Base Operating Expenses, tenant improvement
allowances (if any), and all other material terms and conditions which will
apply to the Available Space. Tenant will notify Landlord within five
(5) Business Days of Landlord’s Offer Notice that (i) Tenant elects to lease the
Available Space on the terms set forth in Landlord’s Offer Notice, or
(ii) Tenant rejects Landlord’s offer. If Tenant elects to lease the Available
Space, Landlord and Tenant agree to enter into an amendment to this Lease
memorializing the addition of the Available Space to this Lease, but failure of
the parties to execute such an amendment shall have no effect on the
effectiveness of the expansion of the Premises to include the Available Space,
and the economic terms associated therewith, as set forth above. If Tenant
rejects Landlord’s offer, or fails to notify Landlord within said five
(5) Business Day period that Tenant intends to lease such Available Space,
Landlord shall be entitled to lease the Available Space at any time to any third
party on terms acceptable to Landlord in its sole discretion.
(c) Notwithstanding any contrary provision of this Section 11 or any other
provision of the Lease, any exercise by Tenant of its right to lease Available
Space shall be void and of no effect unless on the date Tenant notifies Landlord
that it elects to lease Available Space and on the commencement date of the
amendment for the Available Space (i) the Lease is in full force and effect, and
(ii) no Event of Default shall have occurred and be continuing (either at the
time of exercise or upon the delivery of the Available Space), and (iii) the
originally-named Tenant shall be in occupancy of the entire Premises and there
shall not then be in effect any sublease or subleases with respect to all or any
portion of the Premises (which conditions under clauses (i), (ii) and (ii) above
Landlord may waive by written notice to Tenant at any time). Without limiting
the foregoing, all of the rights created by this Section 11 shall be personal to
the originally named Tenant under this Amendment and shall not apply in favor of
or be exercisable by any assignee of this Amendment or other successor to
Tenant’s rights under this Lease nor any sublessee of all or any portion of the
Premises.

 

6



--------------------------------------------------------------------------------



 



12. Brokerage. Landlord and Tenant each represent and warrant to the other that
neither of them has employed or dealt with any broker, agent or finder in
carrying on the negotiations relating to this Amendment to the Lease other than
Direct Invest and Cushman & Wakefield (the “Brokers”). Tenant shall indemnify
and hold Landlord harmless from and against any claim or claims for brokerage or
other commissions relating to this Amendment asserted by any broker, agent or
finder engaged by Tenant or with whom Tenant has dealt other than the Brokers.
Landlord shall indemnify and hold Tenant harmless from and against any claim or
claims for brokerage or other commissions relating to this Amendment asserted by
any broker, agent or finder engaged by Landlord or with whom Landlord has dealt.
13. Ratification. Except as expressly modified by this Amendment, the Lease
shall remain in full force and effect, and as further modified by this
Amendment, is expressly ratified and confirmed by the parties hereto. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
Lease regarding assignment and subletting.
14. Governing Law; Interpretation and Partial Invalidity. This Amendment shall
be governed and construed in accordance with the laws of the State of New
Hampshire. If any term of this Amendment, or the application thereof to any
person or circumstances, shall to any extent be invalid or unenforceable, the
remainder of this Amendment, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Amendment shall be valid and
enforceable to the fullest extent permitted by law. The titles for the
paragraphs are for convenience only and not to be considered in construing this
Amendment. The Lease (including this Amendment) contains all of the agreements
of the parties with respect to the subject matter hereof, and supersedes all
prior dealings between them with respect to such subject matter. No delay or
omission on the part of either party to this Amendment in requiring performance
by the other party or exercising any right hereunder shall operate as a waiver
of any provision hereof or any rights hereunder, and no waiver, omission or
delay in requiring performance or exercising any right hereunder on any one
occasion shall be construed as a bar to or waiver of such performance or right
on any future occasion.
15. Counterparts and Authority. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Landlord and Tenant each
warrant to the other that the person or persons executing this Amendment on its
behalf has or have authority to do so, no third party consents are required to
enter into this Amendment, and that such execution has fully obligated and bound
such party to all terms and provisions of this Amendment.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned executed this Amendment as of the date and
year first written above.

          “LANDLORD”   DIRECT INVEST PROPERTY MANAGEMENT, LLC on behalf of
Landlord and as its duly authorized agent

By:  Direct Invest, L.L.C., its Sole Member

By:  NPV DI, L.L.C., its Managing Member
      By:   /s/ William F. Rand         Name:   William F. Rand       
Authorized Signatory      “TENANT”  PENNICHUCK WATER WORKS, INC., a New
Hampshire corporation
      By:   /s/ Duane C. Montopoli         Name:   Duane C. Montopoli       
Title:   CEO   

 

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Landlord
Direct Invest — Heron Cove, LLC
Direct Invest — Heron Cove 1, LLC
Direct Invest — Heron Cove 2, LLC
Direct Invest — Heron Cove 3, LLC
Direct Invest — Heron Cove 4, LLC
Direct Invest — Heron Cove 5, LLC
Direct Invest — Heron Cove 6, LLC
Direct Invest — Heron Cove 7, LLC
Direct Invest — Heron Cove 8, LLC
Direct Invest — Heron Cove 9, LLC
Direct Invest — Heron Cove 10, LLC
Direct Invest — Heron Cove 11, LLC
Direct Invest — Heron Cove 12, LLC
Direct Invest — Heron Cove 13, LLC
Direct Invest — Heron Cove 14, LLC
Direct Invest — Heron Cove 15, LLC
Direct Invest — Heron Cove 16, LLC
Direct Invest — Heron Cove 17, LLC
Direct Invest — Heron Cove 18, LLC
Direct Invest — Heron Cove 19, LLC
Direct Invest — Heron Cove 20, LLC
Direct Invest — Heron Cove 21, LLC;
All Delaware limited liability companies (collectively, the “Landlord”)

 

9